Citation Nr: 0336708	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  01-00 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida 


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private hospitalization expenses from January 3, 2000, to 
January 6, 2000. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


REMAND

The veteran served on active duty from September 1955 to 
September 1958. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Medical 
Center in Bay Pines, Florida, (hereinafter AOJ).  
 
The veteran indicated in his March 2000 notice of 
disagreement that he wished to be scheduled for a personal 
hearing and the veteran's representative stated in his 
November 2003 presentation to the Board that this case should 
be remanded to schedule the veteran for such a hearing.  As 
such, this is REMANDED to the AOJ for the following action:  

Please schedule the veteran for the 
appropriate hearing in accordance with 
his request.

The veteran has the right to submit additional evidence and 
argument on the matter matters the Board has remanded to the 
AOJ.   Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



